DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 12/09/20. The applicant’s amendment has overcome the rejection under Section 103. Refer to the foregoing amendment for details concerning applicant's rebuttal arguments and/or remarks. However, independent claim 18 is now finally rejected over a new ground of rejection as composed infra on the written record: 
Election/Restrictions
Claims 1-5 and 8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/24/19 and the 07/30/19 office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al 2016/0043384 in view of either: (a) Zhamu et al 2017/0104204, and/or (b) Cho et al 9601754. 
As to claim 18:
Zhamu et al disclose that it is known in the art to make an anode for a lithium-based battery comprising a graphene foam structure/body comprising pores and pore walls and an active material comprising Si nanowires chemically bonded/joined to the pore walls of the graphene (0036; 0040; 0044; 0122, 0072; Abstract; CLAIMS 1, 5 & 9-10; FIGURE 1B & 4), wherein the pore walls has a 3D network (0039; 0071; 0050) of interconnected/stacked graphene 0046; 0058, 0125, 0072; 0129; CLAIM 24), wherein the Si nanowires have a diameter of less than 100 nm (0044-0045), more particularly a diameter of 90 nm (see Table 1- Sample ID Si-GF-4), and is present in the amount of 0.5-99 wt %, preferably 2-90 wt %, more preferably 5-80 wt % (0090), or 35 wt % (see Table 1- Sample ID Si-GF-4) by weight of the total graphene foam and the Si nanowire material (0090; Table 1- Sample ID Si-GF-4). Zhamu et al disclose the anode being catalyzed with nickel and/or a nickel-catalyzed anode (0072; 0164; 0032); and/or the use of metal components including nickel, cobalt, titanium, aluminum, etc. as part of the anode active material (0043; CLAIM 3). 
1st Examiner's note: it is noted that the instant claims are being construed as product-by-process claims (i.e. the method limitation "wherein said Si nanowires are formed in situ inside said pores” has not been given patentable weight) and that the product itself does not depend on the process of making it. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In that, it is further noted that the product in the instant claims is the same as or obvious over the product of the prior art. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113. As a result, the process steps of a product-by-process claim do not impart any significant property or structure to the claimed end product. And, if there is any difference, the difference would have been minor and obvious. Therefore, the present claims are unpatentable over a reference that satisfies the claimed compositional or physical or property or structural limitations, and/or a reference that discloses a product made by a process that reasonably substantially comprises every limitation of the claimed process.
2nd Examiner’s note: as to the length-to-diameter aspect ratio of the Si nanowires (as recited in claim 6): as set forth in MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims:  I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934).  
Zhamu et al disclose an anode for a lithium battery as described supra. However, the preceding reference does not expressly disclose the anode further comprising the specific catalyst metals. 
As to claim 18:
In this respect, 
Zhamu et al’204 disclose that it is known in the art to make an anode for a lithium battery (0001; 0011; 0050; 0084-0085; 0137; 0151; 0159-0160; 0207; 0210-0211; 0213; 0216-0219) comprising a mixture of graphene embraced Si nano particles impregnated or dispersed into pores of Cu foam layers forming the anode (0172). Thus, the teachings of Zhamu et al’204 readily envision the formation of an anode containing, inter alia, silicon-based nano-material and copper. 
Cho et al disclose that it is known in the art to make an anode for a lithium battery (Abstract; COL 1, lines 19-26 & 37-40) including a silicon-based material including a SiOx and a Si-Fe containing alloy positioned on the surface of the Si-based particle/material (Abstract); also the Si-Fe containing alloy may include Si-Fe-Cu-alloy (COL 2, lines 7-12). Thus, the teachings of Cho et al readily envision the formation of an anode containing, inter alia, silicon-based material and iron. 
In view of the above, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to make the anode of Zhamu et al by further comprising the specific catalyst metals taught by any one of Zhamu et al’204 or Cho et al as the prior art teaches that anode materials comprising the specifically disclosed metals: (i) have high capacity and excellent cycle-life and efficiency characteristics (Cho et al), and/or (ii) exhibit electrically conductive characteristics by virtue of the electrically conductive porous layers made of the copper foam layers used to form the anode (Zhamu et al’204). Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: a detailed search for the prior art failed to reveal or fairly suggest what is instantly claimed, in particular: the anode for a lithium battery comprising all of the claimed components/elements satisfying the specific structural and functional interrelationship as recited in independent claim 6. 
Claims 6, 9-17 and 19-21 are allowed.

Response to Arguments
Applicant’s arguments and amendment, filed 12/09/20, with respect to Claims 6, 9-17 and 19-21 have been fully considered and are persuasive. Thus, their prior art rejection has been withdrawn. 
Applicant’s arguments with respect to claim 18 have been considered but are moot in view of the new grounds of rejection, and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727